Case: 3:19-cV-00150-SO Doc #: 1 Filed: 01/21/19 1 of 24. Page|D #: 1

AO 241 (Rev, ()‘)/l7)

i\)

6.

Petition for Relief From a Conviction or Sentence
By a Person in State Custody

(Petition Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus)

lustructions

To use this form, you must be a person Who is currently serving a sentence under a judgment against you in a state
court. You are asking for relief from the conviction Qr the sentence This form is your petition for rclief.

You may also usc this form to challenge a state judgment that imposed a sentence to be served in the future, but
you must fill in the name of the state where thejudgment was entered. If you want to challenge a federal judgment
that imposed a sentence to be served in the futurc, you should tile a motion under 28 U.S.C. § 2255 in the federal
court that entered the judgment

l\/lake sure thc form is typed or neatly written.

You must tell the truth and sign the form. lf you make a false statement of a material fact, you may be
prosecuted for perjury.

Answer all the questions You do not need to cite law. You may submit additional pages if necessary. lf you do
not fill out the form properly, you will be asked to submit additional or correct information lf you want to submit
any legal arguments, you must submit them in a separate memorandum Be aware that any such memorandum may
be subject to page limits set forth in the local rules ofthe court where you file this petition.

You must pay a fee of SS. lf the fee is paid, your petition will be filed lf you cannot pay the fee, you may ask to
proceed in forma pauperis (as a poor person). To do that, you must fill out the last page of this form. Also, you
must submit a certificate signed by an officer at the institution where you are confined showing the amount of
money that the institution is holding for you. lf your account exceeds $ , you must pay the filing fee.

ln this petition, you may challenge the judgment entered by only one court. lf you want to challenge a judgment
entered by a different court (either in the same state or in different states), you must file a separate petition

`
When you have completed the form, send the original and copies to the Clerk of the United States District
Court at this address:

Clerk, United States District Court for
Address
City, State Zip Code

lfyou want a file-stamped copy of the petition, you must enclose an additional copy of the petition and ask the court
to tile-stamp it and return it to your

CAUTION: You must include in this petition all the grounds for relief from the conviction or sentence that

you challenge. And you must state the facts that support each ground. lt you fail to set forth all the grounds
in this petition, you may be barred from presenting additional grounds at a later date.

CAPITAL CASES: If you are under a sentence of death, you are entitled to the assistance ot` counsel and

should request the appointment of counse|.

Pagc l of 16

Case: 3:19-cV-00150-SO Doc #: 1 Filed: 01/21/19 2 of 24. Page|D #: 2

AO 241 (Rev. ()9/17)

PETI'I`l()N UNI)ER 28 U.S.C. § 2254 FOR WRlT OF
HABEAS CORPUS BY A PERSON IN STATE CUST()DY

 

 

 

 

 

 

 

 

 

United States District Court ~ District: f/o§’ 77,/67]/’\/1/ Q/§WJ[T d.F, U]§l/O
Nz!m€ (undcr which you were convicted)§ 1 _ ' _ DOCl<Ci Ol' C'dSC NO.Z
/ta /t/e>/U C/» CQL.L/ afs / .)“/t.
Placc of Confmemcnt : Prisoner No.;
,Ue,et?( CeMz core€@ooe/L/a/_ //L/§>‘o'mr‘) e/J //1’ 73 652 C)"
P€liflOn€l` (includc the name under which you \verc convicted) RCSpOH(l€Hl (autliorized person having custody of pctitioncr)
tv , ,4 ` L/ ’ s
/41€ A!@/U c, cc)LL//t@/ vt W/Mdaa/
The Attorney General ofthe State of: 0 /// 0

 

 

PETITI()N

(a) Namc and location of court that entered thc judgment of conviction you are challenging:

f/t@?%,@ct/Wy caa/irca war/aa was
E/t°VO/U /01///0 gregg /;,/0, w/§ C/Q //ae<:

(b>ei~imineitieei<erereesemimber(ir;./eui<new); ZO/ g (' /{ j /g,;”/ Z_

(a)Dareerthejudgmemei‘eenvienen(iryeui<new); §’@’H@;m@@/¢Q /L) Q,O/ §

<b)omeefsemenemg; §§PY§%///§e»//?, /2) 251/6

Lengthot`semence; / l ;/WA/$

inrhieeese,wereyeueenvierea enmet~ethen erieeeumet~ermei~erimneneerzme? §§ Yes ij Ne

identify eli et-imes emmett you were eenvieteti ana senteneeti in this ease

/£L€G#tf~ /Wli/’J€lf/l€TUK//Vt§/ C>P @%MG§’ F/?//.w@é/ fe Coaq;/[.;/ w/W/ nw
ca 576/17a eti lhwca dFé/€az./ /L¢rz‘e¢t; use e\/< p@g%.;;-w gift
Da/e aaa aea/aa a/ were/ta ege_,,yaywt y@§€;g;d?d de g
diearea§ F<>t 112 aaa arcane 6€ acres Aa§'/tar#raa
ll>@ §S“€§§Zc)t\/ et f pg(j@;;_` ’

(a) What was your plea‘? (Cheek one)
111 (1) Not guilty 111 (3) Nolo contendere (no contest`)

ii (2) Guilty l:l (4) lnsanity plea

Pagc 2 oi` 16

Case: 3:19-cV-00150-SO Doc #: 1 Filed: 01/21/19 3 of 24. Page|D #: 3

AO 241 (Rev. ()9/171

(l)) lf you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

/'
you plead guilty to and what did you plead not guilty`to? Wz/Z

(c) lf you went to trial, what kind of trial did you have‘? (Check one)

111 Juiy 13 Judge only /(//;/4

7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
111 Yes §§ No
8. Did you appeal from the judgment of conviction?
`Yes 13 No
9. If you did appeal, answer the following;

(a)Name ofcourt: TM<£YH \y/O.T/"]\/“CT/ @C{W §§ /%%%§)§A§
(b) Docket or case number (ifyou know): `C ' Y`\L//[@ 1"0§(#~ H£y? 7
(c) Result: W§C/§YUAJ A't)) //</WM

(d) Date of result (if you kHOW)f U/(/( /l/£Y/ /¢2\/ 2159/7

(e) Citation to the case (if you l<now):

(f) Grounds raised:

(g) Did you seek further review by a higher state court? M'Yes 111 No

lf yes, answer the following: `

(1) Namc ofcouit: 0 /`f/ 0 j M!/iéW,?’ igé/(/§Ef

(2) Docket or case number (if you know):

(3) Resutt: Tl/{A/SU }(T/ 0/£/ //Jér/{/H§:D

Page 3 of 16

Case: 3:19-cV-00150-SO Doc #: 1 Filed: 01/21/19 4 of 24. Page|D #: 4

AO 241 (Rev. ()9/17)

(4) Date of result (if you know): / /z/ //g

(5) Citation to the case (ifyou know). 7

(6)G10unds1aised: MA/WW/VQCZA//W%/SWWWA
/W VUAMZ(% M§Y 09 /0&/@7< //@
/1€1@~ §V// A/Q> //1/ 33%1/111113/13)1~“

(h) Did you tile a petition for certiorari in the United States Supreme Court‘? Cl Yes N` No
110 yes, answer the following;
( l) Docl<et or case number (if you know): `

(2) Result:

(3) Date ot` result (it` you know):

(4) Citation to the case (if you l<now):

lO. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment oi` conviction in any state court? KYes 13 No
l l. It` your answer to Question 10 was "Yes " give the following information:

(a`) (l) Naine ofcouit: VO]QJ€,@W //)(/ j(D/Qy/) C,y%/U*© ]CL‘£}%%J’;Z] /2:2;7£
C/& / / @@;‘~
(3) Date of filing (ifyou know) 765/05 //;/ yZ-(/)/; tg’/
(4) Nature ot the ploceeding: 165/7 OZ//O ny W/T/ji y/)“(/jL/.// f/"§/Z;“
(5)G1ounds1aised: i/{,(//{/b/L)/y///l//O“/ //Wg/¢)/ (_,(/LU%//’ \y/ W{////U?Z;/Y/JGU/DZ""
1 //1>11 111/1111 //VEF¢FC’WY; /15;/ /<?‘711/£@ cea [;11///1133

(2) Docket 01 case number (it you know):

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

lj Yes 1;{ NO
17)Resu11; 1//[ 1157/3 /(/1’ y @1\/ /th/)

Pagc 4 of 16

Case: 3:19-CV-00150-SO Doc #: 1 Filed: 01/21/19 5 of 24. Page|D #: 5
AO 241 (Rcv. ()9/17)
(8) Date ofresult (if you know):
(b) lf you filed any Second petition, application, or 1210 `on, give the same information:
(1) Name of court: ///Z//

(2) Docket or case number (if you know): `

 

(3) Date of filing (ifyou know):
(4) Nature of the proceeding

(5) Grounds raised:

(6) Did you receive a hearing where evidence was given o_n your petition, application, or motion?
[] Yes l:] No
(7) Result: `
(8) Date ofresu}t (if you kno\v):
(c) If you filed any third petition, application, 0 ‘».
(l) Name of Coul‘t: %U

(2) Docket or case number (if yol know :

otion, give the same information:

 
  

(3) Date offiling (ifyou know):
(4) Nature ofthe proceeding

(5) Grounds raised:

Pagc 5 of 16

Case: 3:19-eV-00150-SO Doe #: 1 Filed: 01/21/19 6 of 24. Page|D #: 6
AO 241 (Rc\'. ()9/17)
(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
111 Yes ij No
(7) Result:
(8) Date of result (if you know):
(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

or motion?

(l)\Firstpetition: 1:1 Yes g No
(2) Secondpetition: |I] Yes C| No
(3) Third petition: ij Yes l`_'l No

(e) lt you did not appeal to the highest state court having jurisdiction, explain Why you did not:
§T//?/` JFSW@'A/§/ //1/` /Lf%% §/)'71€*/€1/£¢'9 et/QT
o 6 /¢§WM¢~§ ~ 4a >»~@/5>’@ <)a» car 0 x

12. For this petition, state every ground on Which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground Any legal arguments must be submitted in a separate memorandum

CAUTION: To proceed in the federal eourt, you must ordinarily first exhaust (use up) your available
state~court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GRoUNi) oNE: )/yz;ilféz”g]“/V@F /»§1€;§ /§/“/§/L§l§/ &F &'§?U§M

(a) supporting fach (DO nor argue 01~ cite iaw. inst state the Specinc rach that Suppm~t your ciaim.);
dew/aaa /PFF@?@€W Wa“/’W/Maa- attica 69de war
0 rt\/ Mwa 'W rear /z'f//YZA/t/UT’ ads @a,.¢?csez:> w/%/ ,
a f//>’iW/;}/ @F /35';/@1{`¢:§6 /zWa W /Tfr&t/?¢@L face M¢/§§
COMS@\ jim §o¢(§?yr 'W WZ]HMAW €£QM //lW/LSWWT/"U d
t~‘ ct W/@K 't%v’e hew aar/ar ra'/¢M 729 haw fargo
rider 5a a ':Saawe rear tv rea P/~f§t‘

(b) It` you did not exhaust your state remedies on Gi‘ound One, explain wliy:
,.

war

Page 6 of 16

Case: 3:19-eV-00150-SO Doc #: 1 Filed: 01/21/19 7 of 24. Page|D #: 7

A() 241 (Rcv. 09/17)
(o) i)ii~eet Appeai of Ground oue:

ti) if you appealed from the judgment ofoohviotioo, did you raise this issue? S\/ Yes n No

(2) ir you did not raise this issue iu your oii~eet appear explain why;

cwa /§§Cz § eti i¥ 7 C/%@S rs 7973 /\) '~ dea w

detailth rat/uaw 7a ¢t)/“?"M/t/;/Ht/‘ li/ f two /r/ await/970

(ti) Post-Couvietion Pi~oeeedingst Uf`f/€) 595 wm §§U "i{/Cl` y

. » » . . . ` . . . . .
(l) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

g Yes l:] No

(2) lt your answer to Question (d)(l) is "Yes," state:
Type otinotion or petition: //? ©7/6}"\} 70 M/ /WD///£fl%) /{)M'/
Name and location ot` the court Where the motion or petition was tiled:

P/tezapa" C'tzw/t)z";/ cedar ap gaeeet) ppg/715 t
Docket or case number (it`you l<now): 20 fagg C\/Q //(§@ 2/.,

Date ot` the court's deeision:

Result (attach a copy ot` the court's opinion or order, it`available): /57 @Y/(:M 7 @dL/[’ Z§@

(3) Did you receive a hearing on your motion or petition? ` [:1 Yes §§ No
(4) Did you appeal from the denial of your motion or petition? 133 Yes l:'l No
(5) lt your answer to Questioii (d)(4) is "Yes," did yoii raise this issue in the appeal? tv Yes l:] No

(6) It` your answer to Question (d)(4) is "Yes," state:

Nanie and location ofthe court where the appeal was tiled: l (;,W [//)/‘;(7//2/ cfr [D£{A?/
et hare dow wet 761/m
Docl<et or case number (it` you know): (;{/M[§/,` 09 w D/d

Date of the court's decision; /)§Ni/l/M§/

Result (attaeh a copy of the court's opinion or order, if available):

(7) It` your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

Pagc 7 of 16

Case: 3:19-cV-00150-SO Doc #: 1 Filed: 01/21/19 8 of 24. Page|D #: 8

AO 24l (Rcv. ()9/|7)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

GROUNDTWO= base 439 444/44 444 4CTE 44¢44464 w
41444(%< 444

(a) Supporting facts (Do not argue or cite law Just state the specific facts that support your claim. ):

444 444@4~ 44 444)9 /4/444/6@4”4<7”6)9 4 5444§4@1»~44
70 §t’/{W/~€”z 775 CM 99 /Wd?%§» W/§L//WM ["17/6§_7
[>e;ci/;/@)U o 4 744*` 742/44 404@4 647 461/444 444:44?34:>

444) )‘tct§/ 445/64/4)/ §?74?4/4 634/44 W/T FS“WWO/vaz
was 4 444 444/444 4 W/WMT 44/44/@4144`
44>419 §6/£@}/ 04 CH4/@46TM 44/44/1/@€»

(b) ll` you did not exhaust your state remedies on Gl‘ound Two, explain Why:

tc)

(d)

/f//f?“

Direct Appeal of Ground Two:
( l) lf you appealed from the judgment of conviction, did you raise this issue? ES/Yes ['J No

(2) If you did rig raise this issue in your direct appeal, explain Why:

Post-Conviction Proceedings:

(l) Did you raise this issue through a post~conviction motion or petition for habeas colpus in a state trial court?

I:| Yes § No `

(2) lfyour answer to Question (d)( l) is "ch," state:
Type oflnotion or petition:

Name and location of the court Where the motion or petition was filed:

Docket or case number (it`you know):

Pagc 8 of 16

Case: 3:19-cv-00150-SO Doc #: 1 Filed: 01/21/19 9 of 24. Page|D #: 9
/\(') 241 (Rev. ()‘)/17)
Date oi` the court's decision:

Rcsult (attach a copy ofthe court's opinion or ordcr, it`availablc):

(3) Did you receive a hearing on your motion or petition? . ij Yes 1:1 No
(4) Did you appeal from thc denial of your motion or petition‘? fl Yes 1:| No
(5) ll`your answer to Qucstion (d)(4) is "Yes," did ydtl raise this issue in the appeal? ij ch 1:1 No

(6) lfyour answer to Question (<1)(4) is "Yes," statc:

Namc and location ofthe court where the appeal was lilcd:

Dockct or ease number (it` you l<no\v):
Date ofthe court's decision:

Result (attach a copy oi"the court's opinion or order, ii`availablc):

(7) lt`your answer to Question (d)(4) or Question (d)(§) is "No," explain why you did not raise this issue:

\

(e) Otller Remedies: Deseribe any other procedures (such as habeas corpus administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two ; %///LV

GRoUNi) THREE: (/{/S§ 09 i”/Lp/GDP§J\ T§{ f@ HBFFMW/?U§r
“ 4/14€@/7`t/ 09 1444/6 1;/0446/469 Fe’TiT/o/M(S 044 440@4;§~,4447§°

tfl) Supporting facts <Do not argue or cite law. inst Stm@ 1110 specific rach tim Suppm.t your claim‘);_”
@47(0 444/§ 4 §@(454677(/4/ 1344 /4
0474444/@“ /tl 4 444/4 `@44: pma/467
1/<>\4441'4\/ 1144 »W@M@M» 744 1449 44:
A/e'“V 4?//41£44 /?>y 1465 604/rt 6){: 444§74/§.

Pagc 9 of 16

CaSe: 3219-CV-OOJ_50-SO DOC #Z l Filed: 01/21/19 10 Of 24. Page|D #Z 10

/\O 241 (Rcv. 09/17)

(b) If you did not exhaust your state remedies on Ground Three, explain why;

(c) Direct Appeal of Ground Three:
(1) lf you appealed from the judgment of conviction, did you raise this issue?

(2) lf you did not raise this issue in your direct appeal, explain why;

M.` ch 1:| No

(d) Post-Conviction Proceedings: W@
(1) Did you raise this issue through a p st~c nvietion motion or petition for habeas corpus in a state trial eourt‘?

ij Yes 13 No
(2) If` your answer to Question (d)(l) is “Yes," state:
Type of motion or petition;

Name and location of the court where the motion or petition was iiled:

Docl<et or case number (if you know):
Date of the court's deeision:

Result (attach a copy ofthe court‘s opinion or order, ifavailable):

('3) Did you receive a hearing on your motion or petition?

(4) Did you appeal t`rom the denial of your motion or petition‘?

(5) lf your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?
(6) lt your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was tiled;

Docl<et or case number (if you l<now):

Date ot`the court's decision:
q
Result (attach a copy of the court's opinion or order, if available):

1:| Yes ij No
13 Yes [] No
13 Yes [1 No

Pagc 10 of 16

CaSe: 3219-CV-00150-SO DOC #Z 1 Fi|`€d! 01/21/19 11 0124. Page|D #Z 11

/\() 241 (Rc\'. ()9/17)

(7) lt`your answer to Question (d)(4) or Question (d)(§) is "No," explain why you did not raise this issue:

(e) ()ther Remedies: Describc any other procedures (sueh as habeas eorpus, administrative remedies etc.) that you

have used to exhaust your state remedies on Ground 'I`hrec: W

GRoUNl) FOUR: %/)

(a) Supporting i"acts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

(b) lf you did not exhaust your state remedies on Ground Four, explain why;

 

 

(c) Direct Appeal of Ground [<`0111‘:
(1) 11` you appealed from the judgment ot`eonvietiorr did you raise this issue‘? 1:| Yes t:l No

(2) lt you did not raise this issue in your direct appeal, explain why;

(d) Pt)St-Convietion Proeeedings:
(1) Did you raise this issue through a post~eonviction motion or petition for habeas corpus in a state trial court?
[1 ch 1:1 No
(2) lt` your answer to Question (d)( 1) is "Yes," state:

Type ot` motion or petition:

Page 11 of 1()

CaS€Z 3219-CV-00150-SO DOC #Z 1 Filed: 01/21/19 12 0124. Page|D #Z 12
/\o 241 (Rcv. <)<)/17)

Name and location ot` the court where the motion or petition was tiled:

Docl<et or case number (it” you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, it` available):

‘\
(3) Did you receive a hearing on your motion or petition? 1:1 Yes El No
(4) Did you appeal from thc denial of your motion or petition? 13 Yes 111 No
(5) lfyour answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? 13 Yes fl No

(()) lt` your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was tiled:
Docl<et or case number (if you l<now):

Date of the court's decision:

Result (attaeh a copy of the court's opinion or order, if available):

`

(7) lfyour answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

(e) Other Remedies: Deseribe any other procedures (sueh as habeas corpus, administrative remedies, ete.) that you

have used to exhaust your state remedies on Ground Four:

Page 12 of 16

CaSe: 3219-CV-00150-SO DOC #Z 1 Filed: 01/2_1/19 13 0124. Page|D #Z 13

AO 241 (Rev. ()9/17)

13. Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
havingjurisdiction? >Q/`Yes l‘_'l No

If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

(b) ls there any ground in this petition that has not been presented in some state or federal couit‘? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

14. Have you previously filed any type of petition, applieation, or motion in a federal court regarding the conviction
that you challenge in this petition'? 13 Yes %No
11""Yes," state the name and location ofthe court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, applieation, or motion filed. Attaeh a copy

of any court opinion or order, if available

15. Do you have any petition or appeal now pending (tiled and not decided yet) in any court, either state or federal, for
the judgment you are challenging? § Yes ` 1:| No

lf "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

/Ntt 41441€1/ 64447©4 4444~€ t/<M
@<44/?4/ 444 4244~/€4//6;4 f

Page13 of 16

CaSe: 3219-CV-00150-SO DOC #Z 1 Filed: 01/21/19 14 0124. Page|D #Z 14

AO 241 (Rev. ()9/17')

16.

18.

Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging:

(a) At preliminary hearing:
(b) At arraignment and plea:

(c) At trial:

(d) At sentencing: S bly/670 /% M/§" W§/U gbde / W€) L; @£[/a
(e) On appeal: w /UWM /l,/

(1)1111111ypos1oonviononp1'oooean1g~ OC¢)/Cy/L@/§ /~i W/M§?L

/£S/C) 444647/ /14 1/ 5 440<>4/444>¢1/1@/04 445/44

(g) on appeal 11o1n any 1111111g against you 111 11 post oonv1o11on amending

G§?M€'F/ 61 /1/417074%<37’/ /&%’ /EMM” jQ§. /V/`§`/
64664//1/6 461/111 644 414/644

Do you have any future sentence to serve afte1 you complete the sentence for the judgment that you are
challenging‘? D Yes §§ No

(a) lfso, give name and location of court that imposed the other sentence you will serve in the future:

(b) Give the date the other sentence was imposed:

(c) Give the length of the other sentence:

(d) Have you tiled, or do you plan to tile, any petition that challenges the judgment or sentence to be served in the
future‘? 1:| Yes ij 1\10

Tll\/IELINESS OF PETITION: If yourjudgment of conviction became final over one year ago, you must explain

why the one-year statute ct`limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

` Page 14 of 16

CaSe: 3219-CV-00150-SO DOC #Z 1 Filed: 01/21/19 15 0124. Page|D #Z 15

A() 241 (Rcv. 09/17)

 

* The Antitci'rorisin and Effectivc Death Pcnalty Act of 1996 ("AEDPA") as contained in 28 U.S.C1 § 2244(d) provides in
part that:

(l) A one-year period ot`limitation shall apply to an application for a writ ofhabeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation ot`
the Constitution or laws of the United Statcs is i'e`moved, if the applicant was prevented from
filing by such state action;

(C) thc date on which the constitutional right asserted was initially recognized by the Supremc Couit,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral revie\v; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence

Page 15 01`16

q

CB_S€Z 3219-CV-00150-SO DOC #Z 1 Fil€di 01/21/19 16 0124. Pag€|D #Z 16
AO 241 (Rc\'. ()9/17)
(2) l`he time duiiiig which a piopeily filed application fci State post~ conviction oi othei collateial review With

iespect to the pe1tinent judgment 01 claim is pending shall not be counted towaid any period of limitation
undei this subsection

Thei'efoie, petitionei asks thatl the Court giant the following ielicf: 7@) V/}C/?;//SS~’
§©/444@? 04 444 §442414§ 04 444/4411 751 g
144/44 404 441/444 44@444441§:

01 any othei ielief to which petitioner may be entit led.
/M¢/W

i

Signatuie of Attomey (if any)

644/445 4 /WC/f///M_,

l declare (01' certify, verify, or statc) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habcas Corpus was placed in the prison mailing system on /M/’/ 67 (month, date, year).

Executed (signed) on l LZOl/q;* (date).

Signaturc of Petitioner

It` thc person signing is not petitioner., state relationship to petitioner and explain why petitioner is not signing this petition.

144/441 /§ 444;14744

Pagc 16 of 16

CaSe: 3219-CV-00150-SO DOC #Z 1 Filed: 01/21/19 17 0124. Page|D #Z 17

IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
OHIO

ARNON C. COLLINS, JR. Case No.
A73652O

North Centi'al Correctional Iiistitution

l\/Iarion, Ohio 4501 1

Petitioner ~

v.
WARDEN
Noi'th Central Correctional Institution

670 Marion-Williainsport Road P. O. Box 1812
l\/Iarion OH, 43302

PETiTioN FoR A WRiT oF
Respondent HABEAS CORPUS

g

Now conies the Petitioner states as follows:

1. Jurisdiction
Tliis niattei‘ is brought pursuant to 22 U.S.C.§2254 and 28 U. S. C. §1331 and concerns
Petitionei"s Fifth and Fourteenth Aniendnient rights to Due process of law and Fourth

Aniendinent right to he free from unreasonable searches and seizures

CaSe: 3219-CV-00150-SO DOC #Z 1 Filed: 01/21/19 18 0124. Page|D #Z 18

2. Procedural Historv and Relevant Facts

Petitioner was indicted on August 3, 2015 for 2925.04(A) lllegal manufacturing of drugs
(felony 2nd degree), 2925.041(a) lllegal Assenibly or Possession of Chemicals for the
Manufacture of Drugs (felony Bi`d degree), 2921 .331(1)) Failure to Comply with Order or Signal
ofa Police Officer (felony 31'd degree), 2925.14(0)(1) lllegal Use or Possession of Drug
Paraphernalia (l\/lisdemeanoi' 4th Degree), 2925.1 1(A)(C)(l)(E) Aggravated Possession of Drugs
(Felony lst Degree). A superseding Indictment was filed on October 5, 2015 after the rejection
ofa plea offer. A Motion to Suppress was filed on January 29, 2016 and a Supplemental l\/lotion
for a Er_aLk§ motion was filed on 1\/1arch 16, 2016. Both motions were denied. Counsel attempted
to withdraw on more than one occasion A l\/lotion to Re-iiistate the previous Plea Offer was filed

on Juiie 17, 2016 and denied.

`

Petitionei' pled guilty to all charges on September 12, 2016 and sentenced to incarceration
of 12 years. Notice of Appeal was filed on September 20, 2016 and the decision of the Trial
Court affirmed on June 19, 2017. An appeal was filed with the Oliio Supreme Court but

jurisdiction was denied on .lanuary 31, 2018.

Petitioner was charged after a search incident to arrest produced methamphetamine and a
purported consent search of his parent’s property in which additional items associated with the
manufacture of methamphetamine were discovered

Petitioiier is currently incarcerated in the Nortli Central Cori'ectional lnstitution in

l\/Iai‘ion, Ohio.

 

 

CaSe: 3219-CV-00150-SO DOC #Z 1 Filed: 01/21/19 19 0124. Page|D #Z 19

`

Argument

A. A CRIMINAL DEFENDANT IS ENTITLED TO THE EFFECTIVE ASSISTENCE
OF COUNSEL UNDER THE SIXTH AMENDl\/IENT.

111 quler v. C()oper, 566 U.S. 156,132 S.Ct. 1376 (2012), the Supreme Court held
that prejudice may arise if a defendant's trial counsel's deficient performance during plea
negotiations with the state caused the defendant to reject a plea offer that would have
resulted in a lower sentence ld. at 163. Under such circumstances, where counsel
actually provides a defendant with a deficient performance during plea negotiations, the
correct remedy is to order the state to reoffer the previously rejected plea offer. ld. at 174.

Defendants have a Sixth Amendn"ient right to counsel, a right that extends to the
plea-bargaining process. &)@, ante, at 8; see also Pac{i//cl v. Kenlz/C/Qa 559 U. S. ____, *_
(2010) (slip op., at 16);H1'[/v. L()ckhcl/'dl, 474 U. S. 52 (1985) 474 U. S. 52 (1985) at 57.
During plea negotiations defendants are “entitled to the effective assistance of competent
counsel.” MC/\/[cmn v. Rl`c/')¢l/'cz’.s'on` 397 U. S. 759, 771 (1970) . 111 Hl`/l, the Court held “the
two-part Sll'ic/t/c/iid v. 1/1/¢/11'/11`/7;;/0)7 466 U. S. 668 (1984), test applies to challenges to
guilty pleas based on ineffective assistance of counsel." 474 U. S., at 58. The
performance prong of S/)‘ick!cmd requires a defendant to show “ ‘tl1at counsel’s
representation fell below an objective standard of reasonableiiess.’ ” 474 U. S., at 57
(quoting Slrick/cmd, 466 U. S., at 688).

To establish Sl)'l`ck]cmc/vprejudice `a defendant must “show that there is a
reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different." 1d., at 694. 111 the context ofpleas a defendant

must show the outcome of the plea process would have been different with competent

advice.

CaSe: 3219-CV-00150-SO DOC #Z 1 Filed: 01/21/19 20 Of 24. Page|D #Z 20

After holding a hearing 011 the matter, the trial court found Petitioner’s original
trial counsel, Attorney Muenhenbach, did not provide Petitioner with a deficient
performance during plea negotiations since Attorney Muenchenbach advised Petitioner of
the terms of plea offer shortly after it was received from the state, notified Petitioner that
the offer would have to be accepted before October 2, 2015, the deadline imposed by the
state, and advised Petitioner he should adcept the plea offer, but that the decision to
accept the state's offer was ultimately Petitioner’s decision to make. The trial court also
found that Attorney l\/luenchenbach spent an hour visiting Petitioner in jail 011 October l,
2015, the day before the state's deadline to accept the plea offer, during which time the
otter and the potential consequences for rejecting the offer "were thoroughly discussed."

At the outset, whether Counsel spent an hour with the Petitioner one day before
the deadline for the expiration of the offer demonstrates nothing An hour of bad advice is
still an hour. Further, the fact that Counsel waited until the last moment would actually
undercut his testimony that anything was “. .. thoroughly discussed."

Further, Counsel filed a Motion to Withdraw on November 3(), 2016. Apparently
he was not all that unhappy with the outcome of plea negotiations until six weeks later.
Petitioner testified that he was confused by the plea discussion

Petitioner has since filed a 1\/lotion to Withdraw Plea in the Trial Court supported
by medical records and affidavits demonstrating a diagnosed psychosis and psychotic
episodes during the time of his incarceration before his plea herein. This motion was
denied and an appeal is now pending in the Twelfth District Court of Appeals.

Accordingly, Counsel should have been aware of the Petitioner’s confusion and

halted plea negotiations rather than coerce Petitioner into a flawed plea.

CaSe: 3219-CV-00150-SO DOC #Z 1 Filed: 01/21/19 21 Of 24. Page|D #Z 21

B. UNDER OHlO LAW THE DECISION ifO PLEAD lS GOVERNED BY A
SUBJECTIVE TEST WHICH 1\/1US'1` BE APPLIED WHEN DETERl\/[INING IF A
PLEA WAS KNOWINGLY, lNi`ELllGEN”fLY AND VOLUNTARILY MADE
1`HE FAILURE TO DO SO \/IOLATES PET]TI()NER’S RlGHT TO DUE
PROCESS OF LAW

111 Ohio, the decision to plead is a subjective one governed by a subjective test.
S/c/Ie v. Ner() , 56 Ohio St.3d 106, 108, 564 N.E.2d 474 (1990). Here. the Appellate Court
in its decision did not consider this test and there is no evidence that it was applied by
either the Appellate or Trial Courts. The failure to utilize the correct test for assessing the
voluntariness of a plea violates this Petitioner’s right to due process of law by treating
him differently than other such defendants As stated previously, the Petitioner’s
subjective mental state in 110 way permitted a knowing, intelligent or voluntary plea,
C. UNDER THE FOURTH Al\/IENDl\/IENT PRIOR BAD ACTS EVIDENCE MAY
NOT BE USED AS THE BASIS OF`AN AFFIDAVlT FOR A SEARCH
WARRANT
A hearing pursuant to F/'cmk.s' v. De/c/ware 438 U.S. 154 (1978) was requested by motion.
The Trial Court denied this motion. 111 its decision, the trial Court stated that even if it believed
the affidavit of Petitioner’s mother. there was still 110 need for a Frcm/c.s' hearing because there
was sufficient other evidence for the issuance ofa search warrant for these particular premises
F/'cm/c.s' states in part:
111 sum, and to repeat with some e111bellishn1ent what we stated at the beginning of this opinion:
there is, of course a presumption of validity with respect to_the affidavit supporting the search
warrant. To mandate an evidentiary hearing, the challenger's attack must be more than
conclusory, and must be supported by more than a mere desire to cross-examine There must be
allegations of deliberate falsehood or of1‘ecl<les&dis1'ega1'd for the truth, and those allegations
must be accompanied by an offer of proof They should point out specifically the portion of the
warrant affidavit that is claimed to be false; and they should be accompanied by a statement of
supporting reasons Affidavits or sworn or otherwise reliable statements of witnesses should be

furnished or their absence satisfactorily explained Allegations of negligence or innocent
mistake are insufficient The deliberate falsity or reckless disregard whose impeachment is

CaSe: 3219-CV-00150-SO DOC #Z 1 Filed: 01/21/19 22 Of 24. Page|D #Z 22

permitted today is only that of the afliant, not of any nongovernmental informant Finally, if
these requirements are met, and if, when material that is the subject of the alleged falsity or
reckless disregard is set to one side, there remains sufficient content in the warrant affidavit to
support a finding of probable cause, 110 hearing is required [1~`0otnote 81 On the other hand, if the
remaining content is insufficient, the defendant is entitled under the Fourth and Fourteenth
Amendments to his hearing W hether he will prevail at that hearing is, of course, another issue.

F)'u)?/c.s' v. De/clwarel at 171-172.
The Appellate Court in its Opinion recites this other evidence:

For instance, Deputy Hatfield's warrant affidavit states (1) both he and Detective Schneider had
recently received several tips and other intelligence that Collins had been seen manufacturing
methamphetamine at his home, including i11for111ation from a neighbor who suspected Collins of
making 111ethampheta111ine from the back of his car; (2) Collins had a long criminal history that
included convictions for illegal manufacture of drugs, attempted illegal assembly of chemicals
for the manufacture of drugs, and aggravated possession of drugs; (3) four days earlier, when
attempting to serve a warrant for Collins' arrest, Deputy flatfield smelled a slight odor of
anhydrous ammonia, a precursor ofmethamphetamine production, emanating from a large trash
ca11 at the rear of the home; (4) Collins had purchased Sudafed 1 2 times (and had been denied an
additional four times) over the previous four months; and (5) Collins had just been arrested and
found to be in possession 0f4.9 grams of "wet" 111ethan1phetamine indicating the drug was only
recently made. Deputy flatfield further averred that, based 011 his training and experience, drug
traffickers and drug 111anufacturers "frequently conceal and transport narcotics in motor
vehicles," thereby making it necessary to search any motor vehicle located 011 the property.

(Opinion at 7-8)

Basically these averments amount to 110 more than that “Collins is a bad person"’. The
Affiants had unspecified tips to which there is 110 indicationofreliability. Petitioner has a long
criminal history, He is a bad person. Affiant 1‘1at'field claimed to smell a slight odor of anhydrous
ammonia coming from a trash ca11 at the rear of the property There is no indication even if true
that this can contained anhydrous ammonia nor whether it was connected in any way with the
Petitioner, But he is a bad person, so. . .Petitioner had purchased Sudafed over a four month
period There is no indication of the last date of purchase, but, he is a bad person, so. . .Finally,

Petitioner had indeed been arrested and, if believed found with “wet”. But this was not at the

property that was the subject of the warrant.

CaSe: 3219-CV-00150-SO DOC #Z 1 Filed: 01/21/19 23 Of 24. Page|D #Z 23

The general, common law rule is that the State may not present evidence of a different,
independent offense or bad act for the purpose of showing that he committed the offense charged
S/c/le v. Hecl()r, 19 Ohio St. 2d 167, 174-175. 249 N.E.2d 912` 916-917 (1969).

1t can be countered that we are not here talking about a trial but simply probable cause for a
warrant. However, if warrants ca11 be based soley upon prior bad acts and convictions then 110
formerly convicted felon, or for that matter, a person convicted of 111isde111eanors, will ever be free
from the issuance of a warrant against them. Here there was no showing of a connection with the
Petitioner and any contraband on the property searched Nor was he arrested anywhere near this
property. There simply is 110 nexus other than the assumption that due to his past (and we all have
them) he is a bad person so a warrant ca11 issue Thus the consent of his mother to search her
property is critical. Accordingly, the Trial Court and the Appellate Courts’ analysis is deficient in
this matter.

Conc|usion
`

F or the reasons stated Petitioner must be released from incarceration

Respectfully submitted

s/George A. Katchmer
GEORGE A. KATCHMER

(OO()5031)

Attorney at Law

1886 Brock Road N.E.
Bloomingburg, Ohio 43106
`740-43 7~6()71
740~437*6071

Attorney for Pletitioner

as

CERTIFICATE ()F SERVICE

A copy of the foregoing reply was served 011 the Defendant by Electronic Notification by the
Clerk ofCourts on this date offiling.

s/ George A. Katchmer

GEORGE A. KATCHMER
Attorn'ey for Plaintiff

